                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

EMPIRE FIRE AND MARINE
INSURANCE COMPANY                                                         PLAINTIFF

vs.                                  No. 4:18CV0119 JM

ROSE HAND, KRISTINA L. HAND,
LATRISHA N. SINGLETARY,
STEVEN FRANKLIN HUMMEL, and
ASSOCIATED WHOLESALE GROCERS, INC.                                        DEFENDANTS

                                         JUDGMENT

       Consistent with the Order entered on this date, Judgment is hereby entered in favor of the

Plaintiff on its declaratory judgment action against Defendants. Empire Fire and Marine

Insurance Company owes no coverage to any of the defendants arising from a motor vehicle

accident which occurred on July 25, 2017 involving a vehicle driven by Singletary, in which K.

Hand was a passenger, and a vehicle owned by AWG and driven by Hummel.

       DATED this 7th day of March, 2019.




                                                    ____________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
